Citation Nr: 0403100	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  95-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1972.  

This matter came to the Board of Veterans Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  The 
veteran testified before the undersigned at a hearing held at 
the RO in June 1996.  The Board has previously remanded the 
case in September 1996 and October 2001.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  

REMAND

The veteran is seeking service connection for psychiatric 
disability, including PTSD.  In the October 2001 remand, the 
Board requested that the RO arrange for a VA psychiatric 
examination of the veteran by a psychiatrist who had not 
previously examined the veteran.  Review of the record shows 
that the veteran was provided a VA psychiatric examination in 
June 2003.  As has been noted by the veteran's attorney in 
his October 2003 argument to the Board, the June 2003 VA 
examination was conducted by a VA psychiatrist who had 
previously examined the veteran in September 1997 and 
November 1998.  The case must therefore be remanded for a new 
examination.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998), (where remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  

In addition, the Board notes that in his October 2003 
argument the veteran's attorney criticized the June 2003 VA 
psychiatric examination as inadequate because the examiner 
noted that a February 1995 psychological evaluation from 
Forrest Braack, Ph.D., was a single-interview situation.  The 
attorney stated that the VA psychiatrist failed to note that 
the record contained further opinions from Dr. Braack dated 
in March 1994, June 1995 and July 1995.  Further, the 
attorney stated that the VA psychiatrist failed to discuss 
the opinion of Charles O. Ritter, Rural Project Coordinator 
for Missouri Vietnam Veterans Education and Resource System, 
dated in July 1995, who reportedly opined that the veteran 
suffered from PTSD and stated that the attended group and 
one-on-one therapy with Dr. Braack for the past two years.  

Although the veteran's attorney states that the record 
contains reports from Dr. Braack in addition to the February 
1995 evaluation, the Board finds no such reports or records 
in the file.  Review of the record shows that the veteran's 
attorney submitted Dr. Braack's February 1995 evaluation to 
the RO in September 1995.  In an October 1996 letter the RO 
requested that the veteran identify the names, addresses and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for a psychiatric 
disability, including PTSD, at any time since service.  The 
RO supplied the veteran with VA Forms 21-4142, Authorization 
for Release of Information.  The veteran returned three 
forms, none of which was for records from Dr. Braack.  

In a letter dated in October 1998, the veteran's attorney 
stated that he wished to point out that the veteran was being 
treated by Dr. Forrest Braack and had been seeing Dr. Braack 
for PTSD for the past five years.  In April 1999, the RO 
wrote to the veteran and requested that he complete a VA Form 
21-4142 so that the RO could request treatment reports from 
Dr. Forrest Braack.  The RO requested that the veteran be 
sure to provide Dr. Braack's complete mailing address.  The 
RO provided the veteran's attorney with a copy of its April 
1999 letter.  In May 1999, the veteran submitted a completed 
VA Form 21-4142 in which he stated that he had received 
treatment for PTSD from Dr. Braack from June 1993 to October 
1995.  The RO wrote to Dr. Braack at the address provided by 
the veteran and requested that he provide treatment 
information pertaining to the veteran.  On the same date, the 
RO notified the veteran and his attorney that it was 
requesting medical evidence from Dr. Braack.  The RO 
requested that the veteran ask the doctor to answer the 
request as soon as possible.  No response was received from 
Dr. Braack.  

In its October 2001 remand, the Board observed that in a 
submission dated in May 2000, the veteran's attorney stated 
there was medical evidence of diagnoses of PTSD by Dr. Braack 
in March 1994, February 1995, June 1995 and July 1995.  The 
Board noted that the record includes a February 1995 
psychological evaluation from Dr. Braack, but that neither 
Dr. Braack nor the veteran had responded to requests for Dr. 
Braack's treatment records for the veteran.  The Board 
requested additional attempts be made to obtain evidence from 
Dr. Braack and requested that action be taken to identify and 
obtain other evidence pertaining to the claim.  

In a July 2002 letter to the veteran's attorney, the RO 
requested that the attorney identify or provide records 
pertinent to the veteran's claim.  He was requested to 
provide a completed VA Form 21-4132 so that records could be 
obtained from Dr. Braack.  In addition, the RO requested that 
the attorney identify the dates and location of any Vet 
center where the veteran had received treatment and that he 
identify dates and the VA medical facility where the veteran 
had been diagnosed with PTSD (as had been asserted at the 
veteran's 1996 hearing).  The RO also requested that the 
attorney identify the dates and location of any Vet center 
treatment.  In addition, the RO requested that the attorney 
provide copies of correspondence written by the veteran 
during service and letters received by him from his sister 
and a girl friend immediately following service (referred to 
at the veteran's 1996 hearing).  

The veteran's attorney did not respond to the RO's July 2002 
letter, nor did the veteran respond when the VA Special 
Processing Unit in Cleveland, Ohio, sent him a nearly 
identical request for information and evidence in February 
2003.  As the case must be returned so that another VA 
psychiatric examination may be obtained, the Board will once 
again request that the veteran and his attorney provide the 
information and evidence requested by VA.  With respect to 
obtaining records from Dr. Braack, the Board notes that the 
address given for Dr. Braack by the veteran on his VA Form 
21-4142 dated in April 1999 was in Stoutland, Missouri, 
whereas the address on the letterhead of Dr. Braack's 
February 1995 psychological evaluation was in Waynesville, 
Missouri.  The veteran and his attorney should be requested 
to provide Dr. Braack's current address if they want VA to 
attempt to obtain his records.  The Board notes that the duty 
to assist is not a one-way street, and an appellant must be 
prepared to cooperate with VA's efforts to obtain all 
relevant evidence; he must do more than passively wait for 
assistance when he has information essential to his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1990).  

As requested by the Board, the RO has obtained updated Social 
Security Administration (SSA) records, which contain a 
psychological evaluation dated in August 2000 and a 
psychiatric review dated in September 2000.  In view of the 
passage of time, the RO should again obtain from SSA any 
periodic review of the award of disability benefits since the 
continuance of disability determination dated in September 
2000.  

Also, the RO should obtain and associate with the claims file 
any VA outpatient records or hospital summaries pertaining to 
treatment of the veteran since May 2003.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran 
through his attorney and request that he 
identify the date(s) and VA medical 
facility where the veteran's attorney 
reported the veteran was diagnosed as 
having PTSD.  In this regard, the RO 
should refer the attorney to the June 
1996 hearing transcript at page 31.  The 
RO should be requested to obtain any VA 
treatment or evaluation record identified 
by the veteran.  In any event, the RO 
should obtain and associate with the 
claims file VA outpatient records and any 
hospital summaries for the veteran from 
the VA Medical Centers in Kansas City, 
Missouri, and Leavenworth, Kansas, dated 
from May 2003 to the present.  

2.  In its contact with the veteran, 
through his attorney, the RO should 
request that the veteran provide a 
completed VA Form 21-4142 so that VA can 
attempt to obtain copies of medical 
records for the veteran from Forrest H. 
Braack, Ph.D., from whom the veteran has 
stated he received treatment from June 
1993 to July 1995.  The release should 
include records from that period as well 
as any other time identified by the 
veteran.  The veteran and his attorney 
should also be requested to provide Dr. 
Braack's current address.  In addition, 
the veteran should be requested to 
provide a completed VA Form 21-4142 
pertaining to treatment he received from 
Charles O. Ritter, Rural Project 
Coordinator for Missouri Vietnam Veterans 
Education and Resource System to include, 
but not be limited to, a report dated in 
July 1995.  

In addition, in its contact with the 
veteran, through his attorney, the RO 
should request that the veteran submit 
correspondence to which his 
representative referred at the June 2996 
hearing, that is, letters written by him 
during service and letters received by 
him from his sister and a girl friend 
immediately following service.  (see June 
1996 hearing transcript at page 4).  

3.  The RO should obtain from SSA any 
periodic review of the continuation of 
disability benefits to the veteran made 
subsequent to its continuance of 
disability benefits dated in September 
2000.  The RO should obtain pertinent SSA 
records as well as the medical records 
relied upon concerning any such review.  

4.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran or any 
requested SSA records, the RO should 
inform the veteran and his attorney of 
this and request that they submit copies 
of the outstanding records.  

5.  Then, the RO should arrange for a VA 
psychiatric examination of the veteran by 
a psychiatrist who has not previously 
examined the veteran.  The examiner 
should be requested to determine the 
nature and extent of any psychiatric 
disability found to be present.  Any 
indicated psychological testing should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The examiner should be requested 
to review the claims file in detail, 
including all service medical records and 
the report of a psychological evaluation 
by Forrest H. Braack, Ph.D., conducted in 
February 1995, any other records or 
reports from Dr. Braack that are in the 
claims file and any treatment records or 
reports from Charles O. Ritter, Rural 
Project Coordinator for Missouri Vietnam 
Veterans Education and Resource System 
found in the claims file.  The examiner 
should be requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any psychiatric disability, other 
than PTSD, that is found to be present is 
causally related to the veteran's 
military service or any incident of 
service.  

The examiner should be requested to 
confirm or rule out a diagnosis of PTSD.  
If the veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor(s) supporting the 
diagnosis.  

The examiner should explain the rationale 
for all opinions.  The claims file, 
including a copy of this REMAND, must be 
made available for the examiner's review, 
and the examination report must reflect 
that the examiner reviewed the claims 
file.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate entitlement to 
service connection for psychiatric 
disability, including PTSD.  If the 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case, and the veteran 
and his attorney should be provided the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


